Martirosyan v Antreasyan (2017 NY Slip Op 06071)





Martirosyan v Antreasyan


2017 NY Slip Op 06071


Decided on August 9, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2016-07461
 (Index No. 102/14)

[*1]Sonya Martirosyan, appellant, 
vHirant Antreasyan, respondent.


Sacco & Fillas, LLP, Astoria, NY (Shibu J. Jacob of counsel), for appellant.
Andrea G. Sawyers, Melville, NY (Scott W. Driver of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Grays, J.), entered June 14, 2016, which granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff commenced this action against the defendant to recover for the personal injuries she allegedly sustained when she fell while walking down two steps in the backyard of the defendant's house. The defendant moved for summary judgment dismissing the complaint, contending, inter alia, that he maintained his premises in a reasonably safe condition. The Supreme Court granted the motion, and the plaintiff appeals.
In support of the motion, the defendant submitted, inter alia, the deposition testimony of the parties, which was sufficient to establish, prima facie, that he maintained his premises in a reasonably safe condition and that the plaintiff's accident was not caused by any defect in the steps (see Wilks v City of New York, 144 AD3d 673, 674-675; Alexis v Motel Oasis, 143 AD3d 926, 927; Zamor v Dirtbusters Laundromat, Inc., 138 AD3d 1114, 1115; Witkowski v Island Trees Pub. Lib., 125 AD3d 768, 770; Lezama v 34-15 Parsons Blvd, LLC, 16 AD3d 560). In opposition, the plaintiff failed to raise a triable issue of fact by the submission of her expert's affidavit, since "[e]xpert opinions which are speculative, conclusory, and unsubstantiated are insufficient to defeat a motion for summary judgment" (Reddy v 369 Lexington Ave., Co., L.P., 31 AD3d 732, 733).
Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint.
LEVENTHAL, J.P., BARROS, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court